

Exhibit 10.19
Medmarc Agreement
June 26, 2012






RETENTION AND SEVERANCE COMPENSATION AGREEMENT




THIS RETENTION AND SEVERANCE COMPENSATION AGREEMENT (the "Agreement") is made
and entered into between and among ProAssurance Group Services Corporation, an
Alabama corporation, and ProAssurance Corporation, a Delaware corporation
("ProAssurance"), and Mary Todd Peterson, an individual (the "Executive").
ProAssurance and its direct and indirect subsidiaries, including Medmarc Mutual
Insurance Company and its subsidiaries ("Medmarc"), are hereinafter collectively
referred to as the "Companies."


RECITALS:


Executive currently provides services to Medmarc and its subsidiaries as an
employee of Medmarc's subsidiary, Hamilton Resources Corporation (flHRC"), under
the terms and conditions of the Executive Agreement by and among Executive,
Medmarc and HRC, dated October 28, 2011 (the "Executive Agreement").
ProAssurance has agreed to purchase all of the outstanding common stock of
Medmarc on the Effective Date (herein defined) pursuant to the Stock Purchase
Agreement dated June 26, 2012 (the "Stock Purchase Agreement"), executed by
ProAssurance and Medmarc in connection with the cash sponsored conversion of
Medmarc from a mutual insurer to a stock insurer in accordance with the Plan of
Conversion approved by the Commissioner of the Department of Financial
Regulation of the State of Vermont.


ProAssurance has offered to employ Executive as an at will employee of the
Companies at Executive's primary location of employment in Chantilly, Virginia,
subject to the benefits and protections afforded to the Executive under this
Agreement on the condition that the Executive will agree to terminate the
Executive Agreement as of the Effective Date and Jo release the Companies from
any obligation to pay any change of control or severance benefits thereunder.
The Companies and Executive have entered into this Agreement to evidence the
termination of the Executive Agreement; the terms and conditions upon which the
Companies will pay retention payments as an incentive for the Executive to
continue in the employ of the Companies after the Effective Date; and the terms
and conditions upon which the Companies will provide severance benefits to the
Executive upon the termination of employment with the Companies under certain
circumstances.


AGREEMENT


NOW, THEREFORE, These Premises Considered, and in onsideration of the mutual
covenants and promises in this Agreement, the sufficiency of which is hereby
acknowledged, the parties agree as follows: .


1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:











--------------------------------------------------------------------------------





2010877 v2


(a) "Annual Base Salary" of the Executive shall be defined as the Executive's
annual base rate of compensation in effect as of the Date of Termination (herein
defined), but in no event less than the greater of: (A) the Executive's annual
base rate of $392,450 which is the base salary to be paid to Executive by the
Companies on the Effective Date; or (B) the Executive's annual base rate of
compensation in effect as of the end of the last calendar quarter preceding the
Date of Termination.


(b) "Board" means the Board of Directors of ProAssurance either acting as a full
Board or through its Compensation Committee.


(c) "Cash Severance Benefits" means (A) in the case of Severance Benefits
payable under Section 5(a) hereof, the cash payments to be made to Executive
pursuant to subparagraphs (i), (ii) and (iii) thereunder, and (B) in the case of
Severance Benefits payable under Section 5(b) hereof, the cash payments to be
made to Executive pursuant to subparagraph (i) thereunder.


(e) "Cause" means: (i) the Executive has been convicted in a federal or state
court of a crime classified as a felony; (ii) action or inaction by the
Executive (A) that constitutes embezzlement, theft, misappropriation or
conversion of assets of the Companies which alone or together with related
actions or inactions involve assets of more than a de minimus amount or that
constitutes intentional fraud, gross malfeasance of duty, or conduct grossly
inappropriate to Executive's office, and (B) such action or inaction has
adversely affected or is likely to adversely
. affect the business of the Companies, taken as a whole, or has resulted or is
intended to result in
a direct or indirect gain or personal enrichment of Executive to the detriment
of the Companies; or (iii) Executive has been grossly inattentive to, or in a
grossly negligent manner failed to competently perform, Executive's job duties
and the failure was not cured within 45 days after written notice from
ProAssurance.


(f) "Code" means the Internal Revenue Code of 1986, as amended


(g) "Date of Termination" means Executive's "separation from service" (as
defined in Section 1.409A-3(a)(1) of the Treasury Regulations).


(h) "Disability" means that Executive is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the disability insurance, if any,
covering employees of the Companies, or (iii) determined to be totally disabled
by the Social Security Administration.


(i) "Eighteen Month Period" means the period commencing on the Effective
Date and ending on the last day of the eighteenth whole calendar month
thereafter.


U) "Good Reason" shall constitute any of the following circumstances if they
occur without the Executive's express written consent during the term of this
Agreement: (i) a material diminution in the Executive's authority, duties or
responsibilities such that Executive no


20J0877 v2 2


longer holds a position with executive level responsibilities consistent with
the Executive's training and experience; (ii) the Companies require a material
change in the Executive's primary location of employment of more than thirty
(30) miles from the location of the Executive's primary location of employment
on date of this Agreement; (iii) the Companies materially reduce the Executive's
incentive compensation opportunities and employee benefits to a level that is
less than is provided to other executives of comparable rank with the Companies;
(iv) a material breach by the Companies of any provision of this Agreement; (v)
a greater than 10% reduction by the Companies of Executive's Annual Base Salary
(herein defined); or (vi) the termination or non-renewal of this Agreement by
the Companies at any time prior to December
31 in the year that Executive reaches 65 years of age.


(k) "N on-Compete Payment" means the payment to be made to Executive pursuant to
Section 8 hereof.


(1) "Retention Benefits" mean the payments to be made to the Executive during
the Initial Term pursuant to Section 4 hereof.


(m) "Severance Benefits" means the payments and other benefits to be provided to
the Executive under Section 5(a), 5(b) and 5(c) hereof.


2. Term of Agreement.


(a) This Agreement is subject to and conditioned upon the closing of the
transactions contemplated by the Stock Purchase Agreement and shall commence on
and as of the effective time of the purchase by the Companies of all of the
newly issued stock of Medmarc (the "Effective Date"). Executive and ProAssurance
agree that this Agreement shall not be revoked or rescinded by either party
prior to the Effective Date, except that this Agreement shall be terminated
automatically without any further action on the part of Executive or the
Companies if the Stock Purchase Agreement is terminated prior to the Effective
Date.


(b) This Agreement shall have an initial term commencing on the Effective Date
and ending on Two Years (the "Initial Term"). Thereafter, this Agreement shall
automatically be extended for successive terms of one year (each a "Renewal
Term"), except that this Agreement shall not be renewed and , with the exception
of Section 8 hereof, shall terminate automatically and without any action of the
Companies or the Executive at the expiration of the term that includes the date
when the Executive reaches 65 years of age. If not sooner terminated, any of the
Companies may elect to terminate this Agreement at the expiration of the then
current term by delivery of written notice of the termination of this Agreement
at least six (6) months prior to the commencement of any Renewal Term.


3. Termination of Executive Agreement. The Executive Agreement is hereby
terminated as of the Effective Date. The Executive shall be relieved of all
duties and obligations to Medmarc and its subsidiaries arising under the
Executive Agreement from and after the Effective Date, and Medmarc and its
subsidiaries are relieved of all obligations and liabilities to Executive
arising under the Executive Agreement from and after the Effective Date.


4. Retention Benefits. As an incentive to continue in the employ of the
Companies after the Transaction and in consideration for the termination of the
Executive Agreement, Executive shall be eligible for the following retention
incentive payments.


(a) ProAssurance shall cause Medmarc to pay Executive the cash sum of
$200,000 on the Effective Date.


(b) Subject to the vesting requirements set forth herein, ProAssurance shall
cause Medmarc to pay the Executive the following cash payments as herein
provided:


(i) $200,000 shall vest and become payable to Executive as herein provided on
the last day of the sixth whole calendar month immediately following the
Effective Date (the "First Vesting Date") if the Executive has been continuously
employed with the Companies from the Effective Date through and including the
First Vesting Date; and


(ii) $200,000 shall vest and become payable to Executive as herein provided on
the first anniversary of the Effective Date (the "Second Vesting Date") if the
Executive has been continuously employed with the Companies from the Effective
Date through . and including the Second Vesting Date; and


(iii) $200,000 shall vest and become payable to Executive as herein provided on
the last day of the eighteenth whole calendar month immediately following the
Effective Date (the "Third Vesting Date") if the Executive has been continuously
employed with the Companies from the Effective Date through and including the
Third Vesting Date; and


(iv) $190,000 shall vest and become payable to Executive as herein provided on
the second anniversary of the Effective Date (the "Fourth Vesting Date") if the
Executive has been continuously employed with the Companies from the Effective
Date through and including the Fourth Vesting Date.


Payment of the amounts required under this Section 4(b) shall be made to
Executive on the
. Companies second payroll date immediately following the date of vesting, but
in no event later than seventy-five (75) days after the end of the year in which
the vesting occurs. If Executive's employment is terminated by the Companies
without Cause or if Executive terminates employment with the Companies for Good
Reason, the payments to be made under this Section
4(b) that have not vested on or before the Date of Termination shall become 100%
vested and be
paid to Executive in accordance with Section 5(a)(i) hereof. If Executive's
employment with the Companies is terminated for any other reason, the payments
under this Section 4(b) that have not vested on or before the Date of
Termination shall be forfeited and the Company shall have no obligation to make
any further payments to the Executive under this Section 4(b).


(c) The payments to be made to the Executive under this Section 4 shall be in
addition to and not in limitation of the Executive's Annual Base Salary and the
annual performance based compensation and long term incentive compensation under
the employee benefit plans of the Companies in which the Executive is eligible
to participate.


5. Severance Benefits.


(a) If (A) during the Initial Term of this Agreement, (x) the Companies
terminate the employment of Executive for any reason other than Cause, death or
Disability, or (y) the Executive terminates employment with the Companies for
Good Reason, and (B) the Executive executes the Release as required in Section
5( d) hereof, the Executive shall receive the following benefits:


(i) An amount equal to the vested Retention Benefits under Section
4(b) hereof that have not been paid to Executive on or before the Date of
Termination;


(ii) A pro rata amount of any unearned incentive compensation awards under the
incentive plans for employees of Medmarc and subsidiaries that were outstanding
on the Effective Date, with such pro rata amount to be determined as follows:
(i) First the amount of compensation that would have been earned with respect to
the outstanding awards of such incentive compensation shall be determined as if
the performance period for such awards ended on. December 31 immediately
preceding the Date of Termination; and (ii) second, the amount determined under
(i) shall be multiplied by a fraction in which the numerator is the number of
full months in which the Executive was an employee of the Companies (including
Medrnarc or a subsidiary prior to the Effective Date) and the denominator is the
number of full months in the award period;


(iii) An amount equal to one year of Executive's Annual Base Salary, provided
that Executive's Date of Termination occurs after the Eighteen Month Period;








and

(iv) Outplacement services that are customary to Executive's position;





(v) Payment of the Executive's monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: (A) a period of
eighteen (18) months from Date of Termination; (B) until the Executive no longer
has coverage under COBRA; or (C) until the Executive becomes eligible for
substantially similar coverage under a subsequent employer's group health plan.


(b) If (A) during Renewal Term of this Agreement, (x) the Companies terminate
the employment of Executive for any reason other than Cause, death or
Disability, or (y) the Executive terminates employment with the Companies for
Good Reason, and (B) the Executive executes the Release as required in Section
5( d) hereof, the Executive shall receive the following benefits:








Salary;

(i) An amount equal to one (1) year of Executive's Annual Base





(ii) Payment of the Executive's monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: (A) eighteen (18)
months from the Date of Termination; (B) until the Executive no longer has
coverage under COBRA; or (C) until the Executive becomes eligible for
substantially similar coverage under a subsequent employer's group health plan;
and


(iii) Outplacement services that are customary to Executive's position.


(c) In the event of Executive's termination of employment with the Companies due
to death or Disability during the Initial Term, Executive shall be entitled to
the following:


(i) If the Date of Termination by reason of Executive's death or Disability
occurs on or after the First Vesting Date but prior to the Second Vesting Date,
the Executive, or Executive's beneficiary, shall be paid a cash lump sum payment
equal to $100,000;


(ii) If the Date of Termination by reason of Executive's death or Disability
occurs on or after the Second Vesting Date but prior to the Third Vesting Date,
the Executive, or Executive's beneficiary, shall be paid a cash lump sum payment
equal to $200,000;


(iii) If the Date of Termination by reason of Executive's death of Disability
occurs on or after the Third Vesting Date but prior to the Fourth Vesting Date,
the Executive, or Executive's beneficiary, shall be paid a cash lump sum payment
equal to $300,000;


(iv) If the Date of Termination by reason of Executive's termination of
employment with the Companies due to death of Disability occurs after the
Initial Term, Executive, or Executive's beneficiary, shall be paid a cash lump
sum payment of $410,000.


Payment of the amounts required under this Section S(c) shall be made to
Executive, or the Executive's beneficiary, upon termination of employment by
reason of death or Disability on Medmarc's on the second payroll date
immediately following the Executive's Date of Termination due to death or
Disability, but in no event later than seventy-five (75) days after the end of
the year in which the Executive's Date of Termination occurs. In the event that
the Executive and the Companies dispute whether Executive's termination of
employment is by reason of Disability, the Executive follows the procedure for
dispute resolution set forth in Section 13 and/or 14 hereof, and a final
decision is rendered finding termination by reason of Disability, the Cash
Severance Benefits payable under this Section S(c) shall be payable to Executive
on the first payroll date after the date of the final decision (or if earlier,
the December
31 coincident with or immediately following the date of the [mal decision).


(d) Executive understands and agrees that the payment of Cash Severance Benefits
is subject to and conditioned upon the execution of the Release substantially in
the form attached hereto as Exhibit "A" (the "Release") within twenty-two days
after the Date of Termination without subsequent revocation by Executive within
seven (7) days after execution of the Release. Subject to the foregoing, payment
of the Cash Severance Benefits shall be made to Executive in cash or good funds
in either (i) a lump sum payment if the Date of Termination occurs during the
Eighteen Month Period, or (ii) equal monthly installments over eighteen months
in .accordance with the normal payroll practices of Pro Assurance in effect on
the Date of Termination if the Date of Termination occurs after the Eighteen
Month Period. The payment of the Cash Severance Benefits shall commence (or be
made in the case of a lump sum payment) on the first payroll payment date
following the expiration of thirty (30) days after the Date of Termination;
provided that the obligation of the Companies to pay such Cash Severance
Benefits to the Executive shall be subject to termination as provided in Section
10 hereof in the event the


Executive violates the covenants under either Section 8(a) or Section 9 hereof.
The Companies shall withhold from any amounts payable under this Agreement all
federal, state, city or other income and employment taxes that shall be
required. Notwithstanding the foregoing, if the Executive is a "specified
employee" within the meaning of Code Section 409A(a)(2)(B)(i), the payment
schedule for Severance Benefits shall be modified or adjusted to provide that no
payments shall be made until the expiration of six (6) months following the Date
of Termination. In the event that payments are so delayed, a lump sum payment of
the accumulated unpaid amounts attributable to the six (6) month period shall be
made to Executive on the first day of the seventh month following the Date of
Termination. This six month delay shall not apply to any Severance Benefits
which are not subject to the requirements of Section 409A of the Code by reason
of their being separation pay upon an involuntary separation from service and
their meeting the requirements and limitations of the regulations under the
above referenced Code section. In no event shall the aggregate amount of
Severance Benefits be reduced as a result of such modification or adjustment.
For purposes of Code Section 409A, the right to the series of installment
payments is to be treated as the right to receive a series of separate payments.


(e) The outplacement services included in the Severance Benefits shall be
provided to the Executive promptly after the execution of the Release but not
later than the end of the calendar year following the year in which the Date of
Termination occurred.


(f) The Executive shall be entitled to the following in addition to and not in
limitation of the Severance Benefits: (i) accrued and unpaid base salary as of
the Date of Termination; (ii) accrued vacation and sick leave, if any, on Date
of Termination in accordance with the then current policy or plan of the
Companies with respect to terminated employees generally; and (iii) vested
benefits under the Companies' employee benefit plans in which the Executive was
a participant on Date of Termination, which vested benefits shall be paid or
provided for in accordance with the terms of said employee benefit plans.


(g) Except as provided in Section S(c) hereof, Executive shall not be entitled
to receive Severance Benefits if employment with the Companies is terminated by
reason of death or Disability of Executive; or by reason of termination of
employment by the Executive without Good Reason (herein defined); or by reason
of termination of employment by the Companies with Cause.


(h) The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits provided under the Agreement by seeking employment or otherwise;
provided, however, that the Executive shall be required to notify the Companies
if the Executive becomes covered by a health or dental care program providing
substantially similar coverage, at which time health or dental care continuation
coverage provided under this Agreement shall cease.


6. Good Reason for Termination. In the event that Executive desires to terminate
employment with the Companies for Good Reason, the Executive must provide the
Companies with written notice no later than 45 calendar days after the Executive
knows or should have known that Good Reason has occurred. Following the
Executive's notice, the Companies shall have thirty (30) calendar days to
rectify the circumstances causing the Good Reason. If the Companies fail to
rectify the event(s) causing the Good Reason within the thirty (30) day period


after the Executive's notice, or if any of the Companies delivers to the
Executive written notice stating that the circumstances cannot or shall not be
rectified, the Executive shall be entitled to assert Good Reason and terminate
employment on or before ninety (90) days after the delivery of the Executive's
notice. Should Executive fail to provide the required notice in a timely manner,
Good Reason shall not be deemed to have occurred as a result of that event. The
term of this Agreement shall not be deemed 'to have expired during the notice
period, however, as long as the Executive has provided notice within the term.


7.    Cause. If the Executive's employment relationship with the Companies is
terminated by the Companies for Cause, the Executive shall not be eligible for
the unvested Retention Benefits and the Non-Compete Payment and all rights of
the Executive and obligations of the Companies under this Agreement shall
expire. Any termination of the Executive's employment by the Companies for Cause
shall be communicated by a notice of termination to the Executive. " The notice
of termination shall be a written notice indicating the specific termination
provision of this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under this provision. In the event the Executive disputes
the basis for termination for Cause, Executive may elect to bypass the claims
procedure set forth in Section 13 hereof and file for settlement of the dispute
in arbitration as provided in Section 14 hereof; provided that if the arbitrator
rules in favor of the Executive, the time for the execution of the Release under
Section Sed) shall be extended twenty-two (22) days after the final decision by
the arbitrator, and in the event the Executive executes the Release during said
twenty-two (22) day period and does not revoke the Release within seven (7) days
after execution, the Executive shall be paid Severance Benefits and the
Non-Compete Payment as provided in Section Sed) and Section 8(b) hereof
commencing on the first payroll payment date following the expiration of thirty
(30) days after the final decision of the arbitrator (or if earlier, the
December 31 coincident with or immediately following the final decision ofthe
arbitrator); and Executive shall be reimbursed for any COBRA premiums that were
paid by Executive in the interim period (but not exceeding the maximum period
specified under Section Sea) or 5(b) hereof) between the termination of
employment for COBRA purposes and the Date of Termination as determined by the
arbitrator, with such reimbursement to be made on the first payroll payment date
following the decision of the arbitrator (or if earlier, the December 31
coincident with or immediately following the [mal decision ofthe arbitrator). '


8. Non-Competition; Nonsolicitation of Employee.


(a) In the event Executive's employment with the Companies is terminated for any
reason, the Executive will not during the Restricted Period (herein defined):


(i) become Employed by a Competitor Company that offers, sells, or markets any
Life Science Technologies Product Liability Insurance Product or Service in any
state that an Insurance Subsidiary actively markets any Life Science
Technologies Product Liability Insurance Product or Service, except that
Executive may be employed with a Competitor Company so long as and on the
condition that the Executive is not employed and does not participate in the
Life Science Technologies Product Liability Insurance Product or Service
business of the Competitor Company; or


(ii) solicit or induce any employees of the Companies to leave such employment
or accept employment with any other person or entity, or solicit or induce any
insurance agent of an Insurance Subsidiary to offer, sell or market any Life
Science Technologies Product Liability Insurance Product or Service for a
Competitor Company.


(b) In consideration of the covenants of Executive set forth in Section 8(a)
hereof, Executive shall receive a payment equal to $800,000 (the "Non-Compete
Payment"), which shall be payable following Executive's termination of
employment for any reason other than for cause or due to death or Disability at
the time and in the manner described in this paragraph. Executive understands
and agrees that the payment of Non-Compete Payment is subject to and conditioned
upon the execution of the Release substantially in the form attached hereto as
Exhibit "A" (the "Release") within twenty-two (22) days after the Date of
Termination without subsequent revocation by Executive within seven (7) days
after execution of the Release. Subject to the foregoing, payment of the
Non-Compete Payment shall be made to Executive in cash or good funds in either
(i) a lump sum payment if the Date of Termination occurs during the Eighteen
Month Period, or (ii) equal monthly installments over eighteen months in
accordance with the normal payroll practices of ProAssurance in effect on the
Date of Termination if the Date of Termination occurs after the Eighteen Month
Period. The payment of the Non-Compete Payment shall commence (or be made in the
case of a lump sum payment) on the first payroll payment date following the
expiration of thirty (30) days after the Date of Termination; provided that the
obligation of the Companies to pay such Non-Compete Payment to the Executive
shall be subject to termination as provided in Section 10 hereof in the event
the Executive violates the covenants under either Section 8(a) or Section 9
hereof. The Companies shall withhold from any amounts payable under this Section
8 all federal, state, city or other income and employment taxes that shall be
required. Notwithstanding the foregoing, if the Executive is a "specified
employee" within the meaning of Code Section 409A(a)(2)(B)(i), the payment
schedule for Non­ Compete Payment shall be modified or adjusted to provide that
no payments shall be made until the expiration of six (6) months following the
Date of Termination. In the event that payments are so delayed, a lump sum
payment of the accumulated unpaid amounts attributable to the six (6) month
period shall be made to Executive on the first day of the seventh month
following the Date of Termination. This six (6) month delay shall not apply to
any Non-Compete Payment which is not subject to the requirements of Section 409A
of the Code by reason of their being separation pay upon an involuntary
separation from service and their meeting the requirements and limitations of
the regulations under the above referenced Code section. In no event shall the
aggregate amount of Non-Compete Payment be reduced as a result of such
modification or adjustment. For purposes of Code Section 409A, the right to the
series of installment payments is to be treated as the right to receive a series
of separate payments.


(c) Nothing in this Agreement shall restrict the Executive from the private
practice of law or being hired or engaged as an :attorney or creating an
attorney-client relationship with any individual or entity so long as the
Executive does not does not participate in the Life Science Technologies Product
Liability Insurance Product or Service business of a Competitor Company.








below:

For purposes of this Section 8 only, the following terms shall have the meanings
set forth



II Companies II has the meaning set forth in the initial paragraph of this
Agreement.


"Competitor Company" means an insurance company, insurance agency, business, for
profit or not for profit organization (other than the Companies) that provides,
or offers to provide any Life Science Technologies Product Liability Insurance
Product or Service.


"Employed" includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.


"Insurance Subsidiary" means any direct or indirect subsidiary of ProAssurance
that offers products liability insurance or non-risk bearing products and
services related to underwriting, claims or risk management, or indemnification
for products liability.


"Life Science Technologies Product Liability Insurance Product or Service" means
any products liability insurance product or products liability insurance service
for life science technology manufacturers or distributors.


"Restricted Period" means a period of twenty-four (24) months from the Date of
Termination.


9. Confidentiality. Executive will remain obligated under any confidentiality or
nondisclosure agreement with or policy of the Companies (or any of them) that is
currently in effect or to which the Executive may in the future be bound. In
addition to and without limitation of the foregoing Executive understands,
acknowledges and agrees to the following:


(a) During the course of Executive's employment with the Companies, certain
confidential information may have been divulged to or become known by Executive
in the nature of, but not limited to (i) information concerning the Companies'
and their affiliates' current, former and prospective employees; (ii) business
practices and business plan; (iii) customer information; (iv) contract
information; (v) marketing strategies; (vi) business plans; (vii) product
information; (viii) policies and procedures; (ix) financial, pricing and wage
information; (x) administrative information; (xi) future plans of the Companies
and their affiliates; (xii) and other trade secrets, which is valuable,
confidential information of Companies and their affiliates (all of which is
referred to herein as "Confidential Information"), which Confidential
Information has been uniquely developed by the Companies and their affiliates
and cannot be readily obtained by third parties from outside sources.








Companies.

(b) The Confidential Information is important and is an essential asset of the





( c) Executive's knowledge of the Confidential Information could be useful to a
competitor of the Companies, and their affiliates which do or intend to do
business in competition with the Companies or their affiliates.


In recognition of the facts expressed above, Executive expressly agrees that
Executive shall not use for Executive's personal benefit, or disclose,
communicate or divulge to, or use for the direct


or indirect benefit of any person, firm, association or company, any
confidential or competitive material or information of the Companies or their
affiliates, or Confidential Information.


10. Reasonableness of Restrictions; Available Remedies.


(a) The Companies acknowledge and agree that the duties of Executive may require
that Executive must have and continue to have throughout the period of
employment the benefits and use of its goodwill, confidential information and
trade secrets to properly carry out Executive's responsibilities, and that the
Companies accordingly promise to provide Executive with access to new and
additional confidential information and trade secrets as they are generated,
without regard to the duration of his employment, and to authorize Executive to
engage in activities that will create new and additional confidential
information and trade secrets. Executive and the Companies agree that the
restrictions contained in Sections 8 and 9 of this Agreement are fair and
reasonable in all respects, including the geographic and temporal restrictions,
and that the benefits described in this Agreement, to the extent any separate or
special consideration is necessary, are fully sufficient for Executive's
obligations under this Agreement.


(b) If the Executive is deemed to have materially breached the non­ competition
covenants set forth in Section 8 hereof or the confidentiality covenants set
forth in Section 9 hereof, the Companies may, in addition to seeking an
injunction or any other remedy they may have, withhold or cancel any remaining
payments or benefits due to the Executive pursuant to Section 5 and Section 8
(b) of this Agreement. The Companies shall give prior or contemporaneous written
notice of such withholding or cancellation of payments in accordance with
Section 5 hereof. If the Executive violates any of these covenants, the
Companies shall be further entitled to an immediate preliminary and permanent
injunctive relief, without bond, in addition to any other remedy which may be
available to the Companies.


11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Companies and Executive and their respective devisees, heirs,
legal or personal representatives, successors and assigns. Notwithstanding the
foregoing, this Agreement is personal to the Executive and the rights and
obligations hereunder may not be assigned by Executive without the prior written
consent of ProAssurance. In the event the Executive dies while receiving
Severance Benefits and the Non-Compete Payment (as applicable) under this
Agreement, any remaining unpaid Severance Benefits shall be paid to the estate
of the Executive following the payment schedule set forth in Section 5(d) and
8(b) hereof in accordance with the payment instructions from the representative
of the estate of the Executive.


12. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or commercial courier or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses as set forth below or to such other
address as one party may have furnished to the other in writing in accordance
herewith.


Notice to the Executive:


Mary Todd Peterson








Notice to the Companies:




ProAssurance Corporation
Mailing Address: P. O. Box 590009
Birmingham, Alabama 35259-0009
Attention: President: cc Secretary

Street Address:
100 Brookwood Place
Birmingham, Alabama 35209





13. Claims Procedure.


(a) The administrator for purposes of this Agreement shall be ProAssurance
("Administrator"), whose address is 100 Brookwood Place, Birmingham,· Alabama
35209; Telephone: (205) 877-4400. The "Named Fiduciary" as defined in Section
402(a) (2) or ERISA, also shall be ProAssurance. ProAssurance shall have the
right to designate one or more employees of the Companies as the Administrator
and the Named Fiduciary at any time, and to change the address and telephone
number of the same. ProAssurance shall give the Executive written notice of any
change in the Administrator and Named Fiduciary, or in the address or telephone
number of the same.


(b) The Administrator shall make all determinations as to the right of any
person to receive benefits under the Agreement. Any denial by the Administrator
of a claim for benefits by the Executive (lithe claimant") shall be stated in
writing by the Administrator and delivered or mailed to the claimant within ten
(l0) days after receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of ten (10) days from the end of the initial period. Any notice
of denial shall set forth the specific reasons for the denial, specific
reference to pertinent provisions of this Agreement upon which the denial is
based, a description of any additional material or information necessary for the
claimant to perfect the claim, with an explanation of why such material or
information is necessary, and any explanation of claim review procedures,
written to the best of the Administrator's ability in a manner that may be
understood without legal or actuarial counsel.


(c) A claimant whose claim for benefits has been wholly or partially denied by
the Administrator may request, within ten (10) days following the receipt of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as the claimant shall consider relevant to a determination
of the claim, and the claimant may include a request for a hearing in person
before the Administrator. Prior to submitting the request, the claimant shall be
entitled to review such documents as the Administrator shall agree are pertinent
to the claim. The claimant may, at all stages of review, be represented by
counsel, legal or otherwise, of the claimant's choice. All


requests for review shall be promptly resolved. The Administrator's decision
with respect to any such review shall be set forth in writing and shall be
mailed to the claimant not later than ten (10) days following receipt by the
Administrator of the claimant's request unless special circumstances, such as
the need to hold a hearing, require an extension of time for processing, in
which case the Administrator's decision shall be so mailed not later than twenty
(20) days after receipt of such request.


14. Arbitration. The parties to this Agreement agree that fmal and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file
for arbitration. A claimant seeking relief on a claim for benefits, however,
must first follow the procedure in Section 13 hereof and may file for
arbitration within sixty (60) days following claimant's receipt of the
Administrator's written decision on review under Section
13(c) hereof, or if the Administrator fails to provide any written decision
under Section 13 hereof, within sixty (60) days of the date on which such
written decision was required to be delivered to the claimant as therein
provided. The arbitration shall be held at a mutually agreeable location, and
shall be subject to and in accordance with the arbitration rules then in effect
of the American Arbitration Association; provided that if the location cannot be
agreed upon the arbitration shall be held in either Birmingham, Alabama, or
Arlington, Virginia, whichever location is closer to the principal office where
the Executive was employed on the Date of Termination. The arbitrator may award
any and all remedies allowable by the cause of action subject to the
arbitration, but the arbitrator's. sole authority shall be to interpret and
apply the provisions of this Agreement. In reaching its decision the arbitrator
shall have no authority to change or modify any provision of this Agreement or
other written agreement between the parties. The arbitrator shall have the power
to compel the attendance of witnesses at the hearing. Any court having
jurisdiction may enter a judgment based upon such arbitration. All decisions of
the arbitrator shall be final and binding on the parties without appeal to any
court. Upon execution of this Agreement, the Executive shall be deemed to have
waived any right to commence litigation proceedings regarding this Agreement
outside of arbitration or injunctive relief without the express consent of
ProAssurance. The Companies shall pay all arbitration fees and the arbitrator's
compensation. If the Executive prevails in the arbitration proceeding, the
arbitrator may require the Companies to reimburse the Executive for the
reasonable fees and expenses of Executive's personal counsel for his or her
professional services rendered to the Executive in connection with the
enforcement of this Agreement.


15. Miscellaneous.


(a) Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization or attachment of any
benefits under this Agreement shall be valid or recognized by the Companies.


(b) This Agreement is an unfunded deferred compensation arrangement for a member
of a select group of the Companies' management and any exemptions under ERISA,
as applicable to such arrangement, shall be applicable to this Agreement.
Nothing in this Agreement shall require or be deemed to require the Companies or
any of them to segregate, earmark or otherwise set aside any funds or other
assets to provide for any payments made or required to be made hereunder.


(c) It is understood acknowledged and agreed that Executive is and will be an
"at will" employee of anyone or more of the Companies. Nothing in this Agreement
shall be deemed to create an employment agreement between the Executive and the
Companies or any of them providing for Executive's employment for any fixed
duration, nor shall it be deemed to modify or undercut the Executive's at will
employment status with the Companies.


(d) It is understood and agreed by the Companies and Executive that the terms of
this Agreement relating to the payment of Severance Benefits are intended to
comply in all respects with the requirements of Code Section 409A. For purposes
of determining whether Severance Benefits may be payable to an Executive in
compliance with Code Section 409A, the Executive's employment will be considered
as having been terminated for purposes of this Agreement if the parties
reasonably anticipate either (i) that Executive will no longer perform any
services for the Companies or (ii) that the level of bona fide services
performed for the Companies (whether as an employee or independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed by Executive over the immediately preceding 36-month period
(or the full period of services to the Companies if Executive has been providing
services to the Companies for less than 36 months).


(e) N either the provisions of this Agreement nor the severance benefits
provided hereunder shall reduce any amounts otherwise payable, or in any way
diminish the Executive's rights as an employee of the Companies, whether
existing now or hereafter, under any benefit, incentive, retirement, stock
option, stock bonus or stock purchase plan, or other plan
. or arrangement.


(f) This Agreement sets forth the entire agreement between the parties with
respect to the matters set forth herein and supersedes in their entirety any
prior written or oral agreements or understandings between Executive and the
Companies regarding the subject matter of this Agreement. This Agreement may not
be modified or amended except by written agreement intended as such and signed
by all parties.


(g) The Companies, from time to time, shall provide government agencies with
such reports concerning this Agreement as may be required by law, and shall
provide Executive with such disclosure concerning this Agreement as may be
required by law or as the Companies may deem appropriate.


(h) Executive and the Companies respectively acknowledge that each of them has
read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each ofthem understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.


(i) Executive shall not during the Initial Term and the Renewal Term or any time
thereafter, disparage the Companies, its affiliates, and lor respective
officers, employees or directors, or engage in conduct resulting in, or likely
to result in, damage to the business or professional reputation of the Companies
or their affiliates. The Companies agree that they will not at anytime disparage
Executive or engage in conduct resulting in, or likely to result in, the damage
to the business or professional reputation of Executive.




2010877v2. 14


(j) The provisions of this Agreement shall survive the expiration of the terms
set forth in Section 2 hereof. If any provision of this Agreement is determined
to be unenforceable, the remainder of this Agreement shall not be affected but
each remaining provision shall continue to be valid and effective and shall be
modified so that it is enforceable to . the fullest extent permitted by law.
Moreover, in the event this Agreement is determined to be unenforceable against
any of the Companies, it shall continue to be valid and enforceable against the
other Companies.


(k) This Agreement will be interpreted as a whole according to its fair terms.
It will not be construed strictly for or against either party.


(1) Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.






[Signatures on following page.]
























































































2010877 v2 15






IN WITNESS WHEREOF, the parties have duly executed this Agreement on this ~___
day of June, 2012.


EXECUTIVE:


________________
Mary Todd Peterson




PROASSURANCE CORPORATION
By:
Victor T. Adamo
Its: ViceChairman


PROASSURANCE GROUP SERVICES CORPORATION


By:


Victor T. Adamo
Its: President






























































20108'17 ¥2 16


EXHIBIT A


RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION


This Release of Claims ("Release") is made in favor of ProAssurance Corporation
("ProAssurance"), for itself and for its subsidiaries (including, but not
limited to, ProAssurance Group Services Corporation) and any successor company
that has assumed the Agreement to which this Release was an attachment (all such
organizations being referred to in this Release as the "Companies") and Mary
Todd Peterson (,'Executive").


The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.


1. Effective with the Date of Termination, Executive is relieved of all duties
and obligations to the Companies, except as provided in this Release or any
applicable provisions of the Retention and Severance Compensation Agreement
between Companies and Executive, dated June 26, 2012 ("Agreement"), which
survive termination of the employment relationship. Unless otherwise
specifically defined herein, capitalized terms shall have the meaning attributed
to them in the Agreement.


2. Executive hereby resigns as an officer and director, as applicable, of each
of the Companies effective on Date of Termination and waives any and all rights
Executive may otherwise have to continued employment with or re-employment by
the Companies or any parent, subsidiary or affiliate of Companies.


3. Executive agrees that he will not at any time disparage the Companies, their
affiliates, andlor respective officers, employees or directors, or engage in
conduct resulting in, or likely to result in, damage to the business or
professional reputation of the Companies or their affiliates. The Companies
agree that they will not at any time disparage Executive or engage in conduct
resulting in, or likely to result in, the damage to the business or professional
reputation of Executive.


4. Executive agrees that this Release, the Agreement, and the Severance Benefits
provided under the Agreement are confidential and shall not be disclosed or
published directly or indirectly to third persons, except as necessary to
enforce its terms, by Executive or to Executive's immediate family upon their
agreement not to disclose the fact or terms of this Release, or to Executive's
attorney, financial consultant or accountant, except that Executive and the
Companies may disclose, as necessary, (i) the fact that Executive has terminated
Executive's employment with the Companies and (ii) the terms of this Agreement
and Severance Benefits as required under the securities laws and regulations and
the listing requirements of any stock exchange or national market system and as
otherwise required by law.


5. Any fringe benefits that Executive has received or currently is receiving
from the Companies or its affiliates shall cease effective with the Date of
Termination, except as otherwise provided for in this Release, in the Agreement
or by law.










2010877 v2


6. The parties agree that the terms contained and payments provided for in the
Agreement are compensation for and in full consideration of Employee's release
of claims under this Release, and Executive's confidentiality, non-compete,
non-solicitation and non-disclosure agreements contained in the Agreement.


7. The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits and Non-Compete Payment (as defined and provided under the Agreement)
by seeking employment or otherwise, provided, however, that the Executive shall
be required to notify the Companies if the Executive becomes covered by a health
or dental care program providing substantially similar coverage, at which time
health or dental care continuation coverage provided under the Agreement shall
cease.


8. Executive waives, releases, and forever discharges the Companies and each of
their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the "Released") from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive's
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or anti­
discrimination statute, including specifically any claims Executive may have
under the federal Age Discrimination in Employment Act, as amended, 29 USC §§
621, et seq.; emotional distress; harassment; defamation; libel; slander; and
all other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States. Notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to waive, release or discharge the Companies from making any payments
or providing any benefits to Executive in accordance with the terms of the
Agreement after the Date of Termination


9. The Executive does not waive or release any rights or claims that may arise
under the federal Age Discrimination in Employment Act, as amended, after the
date on which this Release is executed by the Executive.


10. The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.


11. The Executive agrees that Executive received a copy of this Release prior to
executing the Agreement, that this Release incorporates the Companies' FINAL
OFFER; that Executive has been given a period of at least twenty-two (22)
calendar days within which to consider this Release and its terms and to consult
with an attorney should Executive soelect,


12. The Executive shall have seven (7) calendar days following Executive's
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Employee's execution of this Release at Pro.Assurance's address at 100 Brookwood
Place, P. O. Box 590009, Birmingham, Alabama 35259-0009, Attention: President:
cc Secretary, or such other place as the Companies may notify Executive in
writing. This Release shall not become effective or enforceable until the eighth
(8th) calendar day following the Executive's execution of this Release.


13. Executive and the Companies acknowledge that they have read and understand
this Release, that they have had adequate time to consider this Release and
discuss it with their attorneys and advisors, that they understand the
consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.


14. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.


15. This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.


16. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.


17. If any provision of this Release is determined to be unenforceable, at the
discretion of Pro Assurance the remainder of this Release shall not be affected
but each remaining provision or portion shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.


18. To signify their agreement to the terms of this Release, the parties have
executed it on the date set forth opposite their signatures, or those of their
authorized agents, which follow.










Dated: -----------------

EXECUTIVE






Mary Todd Peterson







PROASSURANCE CORPORATION




Dated: ----------------- By: _ Its: --------------------------------

